Case 15-35023        Doc 103      Filed 10/30/18 Entered 10/30/18 14:50:51              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 35023
         Victor Munoz

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/14/2015.

         2) The plan was confirmed on 03/24/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/14/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 05/16/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $30,190.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-35023            Doc 103       Filed 10/30/18 Entered 10/30/18 14:50:51                      Desc       Page
                                                    2 of 4



Receipts:

          Total paid by or on behalf of the debtor                 $20,384.20
          Less amount refunded to debtor                            $1,578.94

NET RECEIPTS:                                                                                         $18,805.26


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $4,000.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                              $781.64
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,781.64

Attorney fees paid and disclosed by debtor:                          $0.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim        Principal      Int.
Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
American InfoSource LP as agent for   Unsecured         362.90        362.90           362.90        131.26        0.00
Back Bowl I LLC                       Unsecured     10,021.32     10,021.32        10,021.32       3,624.61        0.00
Barclays Bank of Delaware             Unsecured           0.00           NA               NA            0.00       0.00
Becket & Lee                          Unsecured      5,870.21            NA               NA            0.00       0.00
Becket & Lee                          Unsecured           0.00      5,329.02         5,329.02      1,927.45        0.00
Brclysbankde                          Unsecured           0.00           NA               NA            0.00       0.00
Chase                                 Unsecured      2,051.00            NA               NA            0.00       0.00
Chase                                 Unsecured           0.00           NA               NA            0.00       0.00
Chase                                 Unsecured           0.00           NA               NA            0.00       0.00
Chase                                 Unsecured           0.00           NA               NA            0.00       0.00
Chase                                 Unsecured           0.00           NA               NA            0.00       0.00
City of Chicago                       Priority            0.00           NA               NA            0.00       0.00
City of Chicago Department of Water   Priority          375.98           NA               NA            0.00       0.00
Cook County Treasurer                 Priority            0.00           NA               NA            0.00       0.00
Cr England                            Unsecured      1,929.00            NA               NA            0.00       0.00
Cr England                            Unsecured           0.00           NA               NA            0.00       0.00
Ditech Financial LLC                  Unsecured     46,285.44           0.00             0.00           0.00       0.00
Friend Family Health Center           Unsecured         300.00           NA               NA            0.00       0.00
Gecrb/Jcp                             Unsecured           0.00           NA               NA            0.00       0.00
Global Client Solutions LLC           Unsecured           0.00           NA               NA            0.00       0.00
Gmac Mortgage                         Unsecured           0.00           NA               NA            0.00       0.00
Gmac Mortgage                         Unsecured           0.00           NA               NA            0.00       0.00
Hsbc Bank                             Unsecured           0.00           NA               NA            0.00       0.00
HSBC Bank USA NA                      Unsecured      4,627.00            NA               NA            0.00       0.00
Hsbc/Carsn                            Unsecured           0.00           NA               NA            0.00       0.00
Illinois Tollway                      Priority            0.00           NA               NA            0.00       0.00
Internal Revenue Service              Priority            0.00           NA               NA            0.00       0.00
Legal Helpers Debt Resolution LLC     Unsecured           0.00           NA               NA            0.00       0.00
Matthew R. Wildermuth                 Unsecured           0.00           NA               NA            0.00       0.00
Nationstar Mortgage LLC               Secured      252,676.64    243,122.61       243,122.61            0.00       0.00
Nationstar Mortgage LLC               Secured        7,981.26       7,951.26         7,951.26      5,289.90        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-35023             Doc 103    Filed 10/30/18 Entered 10/30/18 14:50:51                   Desc        Page
                                                  3 of 4



Scheduled Creditors:
Creditor                                          Claim         Claim         Claim        Principal       Int.
Name                                   Class    Scheduled      Asserted      Allowed         Paid          Paid
Peoples Engy                        Unsecured           0.00           NA           NA             0.00        0.00
Portfolio Recovery Associates       Unsecured      5,154.59       4,679.37     4,679.37       1,692.48         0.00
Portfolio Recovery Associates       Unsecured      4,135.68       3,754.38     3,754.38       1,357.92         0.00
Rnb-Fields3                         Unsecured           0.00           NA           NA             0.00        0.00
Sears/Cbna                          Unsecured           0.00           NA           NA             0.00        0.00
Sears/Cbna                          Unsecured           0.00           NA           NA             0.00        0.00
Sst/cigpficorp                      Unsecured           0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $243,122.61               $0.00                  $0.00
      Mortgage Arrearage                                    $7,951.26           $5,289.90                  $0.00
      Debt Secured by Vehicle                                   $0.00               $0.00                  $0.00
      All Other Secured                                         $0.00               $0.00                  $0.00
TOTAL SECURED:                                            $251,073.87           $5,289.90                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
       All Other Priority                                        $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                $24,146.99           $8,733.72                  $0.00


Disbursements:

          Expenses of Administration                             $4,781.64
          Disbursements to Creditors                            $14,023.62

TOTAL DISBURSEMENTS :                                                                            $18,805.26




UST Form 101-13-FR-S (9/1/2009)
Case 15-35023        Doc 103       Filed 10/30/18 Entered 10/30/18 14:50:51                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
